By the Court.
We feel no difficulty whatever in the determination of this case, hut we profess to decide only on the point now before us. The uniform uninterrupted practice in Pennsylvania for more than a century has been, to consider the binding effect of judgments upon lands, to take place only from the actual entry of the judgments. ■ Judgments thus entered, have never been supposed liable to he affected by fictions or relations. This custom has been used and approved since the first settlement of the province, and conduces to safety and security, As between conflicting judgment creditors, the well known rule applied to the truth of the fact as to the entry of the judgments, qui prior est tempore, potior est jure, must govern.
Judgment in favour of Catharine Ewing.